Appeal from an order of the Supreme Court, Livingston County (Ronald A. Cicoria, A.J.), entered January 27, 2004. The *1181order granted the motion of defendant Town of Avon for summary judgment dismissing the second amended complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
Plaintiffs commenced this action seeking to recover damages for injuries sustained in an automobile accident at the intersection of a road belonging to defendant Town of Avon (Town) and a road belonging to defendant County of Livingston (County). Supreme Court properly granted the motion of the Town for summary judgment dismissing the second amended complaint against it. The Town established that it was not responsible for the intersection where the accident occurred and had never assumed such responsibility (see Foehner v Bauer, 126 AD2d 941, 942 [1987]) and plaintiffs failed to raise a triable issue of fact.
Similarly, the court properly granted the motion of the County for summary judgment dismissing the second amended complaint against it. The County established that the “stop ahead” sign was in place and visible and that the “stop ahead” and stop signs complied with the minimum requirements of the Manual of Uniform Traffic Control Devices (see 17 NYCRR parts 211, 232). The County also established through the deposition testimony of its Highway Superintendent that it prepared a traffic safety plan for the intersection when it decided to install a stop sign, and there is no proof that the plan lacked a reasonable basis (see Atkinson v County of Oneida, 77 AD2d 257, 260 [1980]). The affidavit of plaintiffs’ expert is inadequate to raise a triable issue of fact because it is speculative and based on assumptions that are not supported by the record. Present— Green, J.P., Pine, Hurlbutt, Martoche and Smith, JJ.